 


 HR 5108 ENR: To establish the Law School Clinic Certification Program of the United States Patent and Trademark Office, and for other purposes.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Thirteenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and fourteen 
H. R. 5108 
 
AN ACT 
To establish the Law School Clinic Certification Program of the United States Patent and Trademark Office, and for other purposes. 
 
 
1.USPTO Law School Clinic Certification Program 
(a)EstablishmentThe Law School Clinic Certification Program of the United States Patent and Trademark Office, as implemented by the Office, is established as a program entitled the Law School Clinic Certification Program. The Program shall allow students enrolled in a participating law school’s clinic to practice patent and trademark law before the Office by drafting, filing, and prosecuting patent or trademark applications, or both, on a pro-bono basis for clients that qualify for assistance from the law school’s clinic. The Director shall establish regulations and procedures for application to and participation in the Program. All law schools accredited by the American Bar Association are eligible for participation in the Program, and shall be examined for acceptance using identical criteria established by the Director. The Program shall be in effect for the 10-year period beginning on the date of the enactment of this Act. 
(b)Report on the programThe Director shall, not later than the last day of the 2-year period beginning on the date of the enactment of this Act, submit to the Committees on the Judiciary of the House of Representatives and the Senate a report on the Program, describing the number of law schools and law students participating in the Program, the work done through the Program, the benefits of the Program, and any recommendations of the Director for modifications to the Program. 
(c)DefinitionsIn this section: 
(1)OfficeThe term Office means the United States Patent and Trademark Office. 
(2)ProgramThe term Program means the Law School Clinic Certification Program established in subsection (a). 
(3)DirectorThe term Director means the Under Secretary of Commerce for Intellectual Property and Director of the United States Patent and Trademark Office. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
